Citation Nr: 0817430	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis of 
the right knee (claimed as residuals of a shrapnel wound).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) that, in part, denied entitlement 
to service connection for PTSD and osteoarthritis of the 
right knee. 

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Newark, New Jersey 
RO, which has certified the case for appellate review. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD. 

2.  The veteran's current right knee disability, diagnosed as 
osteoarthritis of the right knee, was first demonstrated many 
years after service and is not shown to have had its onset 
during service or to be in any way causally related to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated as a result of 
service.  38 U.S.C.A. § 1110 (West 2002).

2.  A right knee disability, diagnosed as osteoarthritis of 
the right knee was not incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

In a letter issued in June 2004, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the VCAA letter contained 
a notation that the veteran should send VA any information in 
his possession that pertained to his claims.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the June 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a May 2006 letter.  
VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the May 2006 letter was cured by readjudication 
in a supplemental statement of the case dated in April 2008.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.

The veteran's service medical records were reportedly 
destroyed at the National Personnel Records Center (NPRC) in 
a 1973 fire.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

NPRC indicated that alternate service treatment records could 
not be reconstructed.  NPRC provided confirmation of the 
veteran's service dates and honorable discharge status.  

In a May 2005 letter, the NPRC informed the veteran that it 
received an important source of medical information that may 
be used in the reconstruction of military data lost in the 
1973 fire.  The information reflected treatment received by 
the veteran in October 1944.

In January 2006, the Army Board for Correction of Military 
Records recommended that the veteran be awarded the Purple 
Heart for wounds that he received in action on or about 
October 1, 1944 while serving in the European Theater of 
Operations.  This was based on available medical records that 
showed that the veteran was wounded by artillery shell 
fragments on this date and that he received treatment by 
military medical authorities.  

VA has thus complied with its duty to search for alternate 
records.  

The veteran underwent VA examinations for his claimed 
disabilities in April 2005.  The record reflects that the 
veteran failed, without explanation, to report for a VA PTSD 
examination in April 2008.  The claims folder contains a copy 
of the notice of examination that was sent to the veteran an 
April 2008, supplemental statement of the case informed the 
veteran of the finding that as a consequence of his failure 
to report, there was no evidence of a current PTSD diagnosis.  

Where a vetera fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655 (2007).

A claimant's duty to cooperate with VA's efforts to develop 
the claim includes reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Applicable laws and regulations in PTSD service connection 
claims

Service connection for PTSD requires a current diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996). 

Factual Background and Analysis

The veteran is shown to have had distinguished service 
involving combat and a resultant injury during service.  
Inasmuch as he claims that he has PTSD as the result of 
combat stressors, and he participated in combat, the 
occurrence of those stressors is conceded.

A remaining question is whether there is a diagnosis of PTSD, 
as contemplated under 38 C.F.R. § 3.304(f).  In this regard, 
the Board notes that the only finding of psychiatric 
disability consists of a September 2005 VA outpatient 
treatment record dated in September 2005, which reflects an 
assessment of insomnia, but no findings referable to PTSD.  
Private treatment records dated from April 1997 to April 
2004, and VA outpatient treatment records dated from June 
2004 to April 2006 make no mention of PTSD.

In April 2005, the veteran underwent a VA examination in 
connection with his PTSD claim.  The examiner noted that the 
veteran reported that he was injured in World War II and 
witnessed a lot of people getting killed and wounded.  The 
veteran did not report any symptoms of PTSD and stated that 
his memories of war did not bother him nowadays.  The 
examiner concluded that the veteran had no psychiatric 
syndromes at that time.

The Board notes the veteran's assertions regarding his 
claimed PTSD.  However, while the veteran is competent to 
report current symptoms, as a layperson, he is not competent 
to advance a theory of causation or to offer a diagnosis.  38 
C.F.R. § 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In sum, there has been no diagnosis of PTSD by a person 
competent to make that diagnosis.  The evidence is against an 
essential element for the grant of service connection for 
PTSD.  38 C.F.R. § 3.304(f).

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for osteoarthritis of 
the right knee (claimed as residuals of a shrapnel wound).

Factual Background

As noted above, the veteran's service medical records are 
unavailable.

The private treatment records dated from April 1997 to April 
2004; show that the initial complaint referable to the right 
was recorded in January 2003, when the veteran complained of 
pain in an unspecified knee.

In June 2004 the veteran presented to the East Orange, New 
Jersey VA Medical Center (VAMC) with complaints of 
degenerative joint disease of the right knee which had been 
documented in the past by outside X-rays.  The diagnosis was 
degenerative joint disease by history.

In April 2005 the veteran underwent a VA examination for his 
knee.  He noted that he suffered a shrapnel injury to his 
right knee in a battle in Northern Italy during World War II.  
He stated that he had experienced pain to his right knee 
since then.  The diagnosis was right knee osteoarthritis with 
no evidence of radiopaque bodies seen.

In May 2006 a VA examiner reviewed the veteran's claim file.  
The examiner found that the record showed the injury to the 
veteran's right knee was superficial and did not affect the 
joint.  He concluded that the veteran's right knee arthritis 
was not caused by his leg wound, but rather by age related 
changes.  



Analysis

The record documents a current right knee disorder as the 
veteran has degenerative joint disease of the right knee.

Given the absent service medical records and VA's heightened 
duties to consider the doctrine of reasonable doubt, the 
Board accepts the veteran's report that he suffered a 
shrapnel injury to his right knee in a battle in Northern 
Italy during World War II.  Additionally, information 
received by the NPRC reflected treatment received by the 
veteran in October 1944 and resulted in his receipt of the 
Purple Heart.  Because the veteran is shown to have engaged 
in combat, and is claiming a combat related injury, the 
occurrence of that injury is presumed.  38 U.S.C.A. 
§ 1154(b).  Thus, the element of an in-service event is 
satisfied.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's recent report of a continuity of symptomatology 
since service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between the in- 
service disease and the current right knee disorder.  As a 
lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.

The medical records do not contain any evidence that the 
current right knee condition is related to any disease or 
injury during service.  Additionally, in his May 2006 
addendum, the VA examiner concluded that the veteran's right 
knee arthritis was not caused by his leg wound but rather by 
age related changes.

As there is no competent opinion linking the current 
disability to service, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

As the veteran has osteoarthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service or if shown in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

While the veteran states that he had knee pain since his time 
in the military, there is no evidence of osteoarthritis of 
the right knee prior to 2004.  The veteran would not be 
competent to diagnose his knee pain as a manifestation of 
osteoarthritis.  Barr.  

The VA examiner stated that the osteoarthritis was a result 
of age related changes.  There is no other competent medical 
opinion linking the disability to service.

The preponderance of the evidence is against a finding that 
current osteoarthritis of the right knee is related to a 
disease or injury during service, or that it became manifest 
within a year of his discharge from active service.  The 
first showing of osteoarthritis of the right knee is in 2004, 
many years after the veteran's last year of service.

As the record does not show that the veteran had 
osteoarthritis to a compensable degree within one year of his 
discharge from active duty, or osteoarthritis during service, 
the weight of the evidence is also against presumptive 
service connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for osteoarthritis of the 
right knee (claimed as residuals of a shrapnel wound) is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


